Order affirmed, with ten dollars costs and disbursements, on the authority of Miller v. Jones (67 Hun, 281); Stevens v. Cady (14 How. [U. S.] 528); Gillett v. Bate (86 N. Y. 87), and Swindell v. Youngstown Sheet & Tube Co. (230 Fed. 438, 442). All concur, except Sears, P. J., and Crosby, J., who dissent and vote for reversal on the law, on the ground that the defendant Ruby was possessed of no property within the State of New York so *876as to justify substituted service of the summons upon him. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.